 

 

Bonds.com 8-K [bonds-8k_022813.htm] 

 

Exhibit 10.3

 

 

AMENDED AND RESTATED

SERIES E StockHOLDERS’ AGREEMENT

 

This AMENDED AND RESTATED SERIES E STOCKHOLDERS’ AGREEMENT (this “Agreement”) is
entered into as of February 28, 2013, by and among Bonds.com Group, Inc., a
Delaware corporation (the “Company”), the stockholders set forth on Schedule A
hereto and each other stockholder who shall, subsequent to the date hereof, join
in and become a party to this Agreement (each a “Stockholder” and together with
the stockholders set forth on Schedule A, the “Stockholders”).

WHEREAS:

A. On December 5, 2011, Daher Bonds Investment Company, a Cayman Islands company
(“DBIC”), Mida Holdings, a Cayman Islands company (“Mida”), GFINet Inc., a
Delaware corporation (“GFI”), Oak Investment Partners XII, Limited Partnership,
a Delaware limited partnership (“Oak”) and certain other investors and the
Company entered into that certain Unit Purchase Agreement (the “2011 Purchase
Agreement”), pursuant to which such buyers purchased certain Units (“Units”) of
the Company at an initial closing that occurred on December 5, 2011 and a final
closing that occurred on June 8, 2012, each Unit consisting of: (i) 100 shares
(the “Shares”) of Series E-2 Convertible Preferred Stock of the Company, par
value $0.0001 per share (“Series E-2 Preferred Stock”), and (ii) warrants
exercisable for 1,428,571.429 shares of common stock of the Company (as adjusted
thereafter for the reverse stock split), par value $0.0001 per share (“Common
Stock”) (the “Initial Series E-2 Transactions”).

B. On December 5, 2011, the Company and certain of the Stockholders entered into
that certain Exchange Agreement (the “Exchange Agreement”), pursuant to which
such Stockholders exchanged their shares of the Company’s Series D Convertible
Preferred Stock, par value $0.0001 per share (the “Series D Preferred Stock”),
and Series D-1 Convertible Preferred Stock, par value $0.0001 per share (the
“Series D-1 Preferred Stock”), as applicable, for shares of the Company’s Series
E Convertible Preferred Stock, par value $0.0001 per share (the “Series E
Preferred Stock”), and Series E-1 Convertible Preferred Stock, par value $0.0001
per share (the “Series E-1 Preferred Stock”), respectively (the “Exchange
Transaction” and collectively with the Initial Series E-2 Transactions, the
“Initial Purchase and Exchange Transactions”).

C. Additionally, on December 5, 2011 and in connection with the Initial Purchase
and Exchange Transactions, the Company and certain of the Stockholders set forth
therein entered into the Series E Stockholders’ Agreement (the “Original
Agreement”). The Original Agreement superseded and replaced in its entirety that
certain Series D Stockholders’ Agreement dated as of February 2, 2011, as
amended by Amendment No. 1 to the Series D Stockholders’ Agreement dated as of
June 23, 2011, between the Company and the Stockholders named therein. The
Original Agreement was amended by the Amendment No. 1 to Series E Stockholders’
Agreement dated May 16, 2012, between the Company and the Stockholders set forth
therein (the “Amendment”).

D. Trimarc Capital Fund, L.P., a Delaware limited partnership (“Trimarc”), and
the Company are parties to that certain Unit Purchase Agreement (the “February
2013 Purchase Agreement”), dated as of the date hereof, pursuant to which
Trimarc is purchasing Units (the “February 2013 Series E-2 Transaction” and
collectively with the Initial Purchase and Exchange Transactions, the
“Transactions”).

1

 

 

E. This Agreement amends and restates in its entirety the Original Agreement and
the Amendment.

F. The execution of this Agreement by the Company and the Stockholders is a
condition precedent to the consummation of the February 2013 Series E-2
Transaction.

G. In consideration of the benefits to be derived by the Company and the
Stockholders from the consummation of the February 2013 Series E-2 Transaction,
the Company and the holders indentified on the counterpart signature pages
hereto (the “Amending Holders”) desire to enter into this Agreement. The
Original Agreement (as amended by the Amendment) may be amended by a written
consent signed by the Company and the Required Holders (defined below). The
Amending Holders constitute the Required Holders for purposes of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

1.                  Definitions. Capitalized terms used by not defined herein
shall have the meanings set forth in the 2011 Purchase Agreement or the February
2013 Purchase Agreement, as applicable. As used in this Agreement, the terms set
forth below shall have the following meanings:

(a)                “Board” means the Company’s board of directors.

(b)               “Business Day” means a day on which the New York Stock
Exchange is open for business.

(c)                “Change of Control” means (i) a consolidation, merger,
reorganization or other form of acquisition of or by the Company in which the
Company’s stockholders immediately prior to the transaction retain less than 50%
of the voting power of, or economic interest in, the surviving or resulting
entity (or its parent), (ii) a sale of more than a majority of the Company’s
assets, (iii) the acquisition by any person or group of persons of more than 50%
of the Company’s outstanding voting securities or (iv) during any period of
twenty-four (24) consecutive months, Continuing Directors (as defined below)
cease for any reason to constitute a majority of the directors of the Board or
the board of directors of the surviving or resulting entity (or its parent).

(d)               “Common Securities” means shares of Common Stock or Warrants
to purchase shares of Common Stock.

(e)                “Common Stock” means the common stock, par value $0.0001 per
share, of the Company.

(f)                “Continuing Director” means, as of any determination date,
any member of the Board or the board of directors of the surviving or resulting
entity (or its parent) who: (i) was a member of the Board as of February 2,
2011, (ii) was a member of the Board on the date that was twenty-four (24)
months prior to such determination date, (iii) was a Series E Designee, GFI
Designee, DBIC Designee, Oak Designee or Trimarc Designee, (iv) was nominated
with the approval of a majority of the Continuing Directors who were members of
the Board at the time of such nomination or (v) was elected with the approval of
holders of at least a majority of the Series E Preferred Stock and Series E-2
Preferred Stock, voting together as a separate class.

2

 

 

(g)                “Derivatives Transaction” means the sale, purchase or grant
of any contract to purchase, contract to sell, option, forward, swap, warrant,
scrip, right to subscribe to, call or commitment of any character whatsoever or
in any combination, relating to, or securities or rights convertible into, or
exercisable or exchangeable for, or the value of which is dependent (in whole or
in part) on the value of, any shares of capital stock of the Company, whether
such transaction may be settled in cash, securities or otherwise.

(h)               “Market Sale” means any sale, transfer or other disposition of
Securities in (i) a “brokers’ transaction” (as defined in Rule 144 but excluding
clause (4) of such definition for purposes hereof), or (ii) a Public Sale using
a broker and where clauses (1) and (3) of such definition of “brokers’
transaction” would be satisfied notwithstanding that such transaction
constitutes a Public Sale, in each case, occurring on an exchange or other
recognized market (the “Market”) where the average daily volume of the Company’s
stock over the four week period preceding such transfer or other disposition has
been at least 50,000 shares; provided, however, that any sale, transfer or other
disposition of Securities made pursuant to Rule 144 shall not be deemed to be a
“Market Sale.”

(i)                 “Permitted Transferee” means:

(i)                 as to any Stockholder who is a natural person, (A) the
successors in interest to such Stockholder, in the case of a transfer upon the
death of such Stockholder, provided that such successors in interest would be a
Permitted Transferee under clauses (i)(B) or (i)(D) of this definition, (B) such
Stockholder’s spouse, parents and descendants (whether by blood or adoption, and
including stepchildren) and the spouses of such persons, (C) such Stockholder,
with respect to the disposition of the community property interest of such
Stockholder’s spouse in all or any part of the Securities upon the death of such
spouse, and any transfer occasioned by the incompetence of such Stockholder and
(D) in the case of a transfer during such Stockholder’s lifetime, any Person in
which no Person has any interest (directly or indirectly) except for any of such
Stockholder, such Stockholder’s spouse, parents and descendants (whether by
blood or adoption, and including stepchildren) and the spouses of such persons;
provided, however, that in respect of any transfer by any Stockholder during
such Stockholder’s lifetime pursuant to clause (B) or (D), such Stockholder
shall retain voting power over all of the outstanding Shares being transferred;

(ii)               as to any Stockholder that is a trust, all the beneficiaries
of which are natural persons, such beneficiaries or the grantor of the trust;
provided, however, that if such trust is a Permitted Transferee under
clause (i)(A) or (i)(D) of this definition, each such beneficiary or grantor of
such trust is a Person who would be permitted to have an interest in such trust
under such clause (i)(A) or (i)(D);

(iii)             as to any Stockholder that is a limited partnership or limited
liability company, (A) any limited or general partner, member, officer, employee
or affiliate of such Stockholder or (B) any affiliate of any limited or general
partner or member of such Stockholder; and

(iv)             as to any Stockholder that is a corporation, all affiliates of
such Stockholder.

(j)                 “Person” means an individual, corporation, partnership,
limited partnership, trust, association or other legal entity.

3

 

 

(k)               “Preferred Securities” means the Series A Securities, the
Series C Preferred Stock and the shares of Common Stock issued to a Stockholder
upon the conversion of shares of Series C Preferred Stock, the Series E
Securities and the shares of Common Stock issued to a Stockholder upon the
conversion of shares of Series C Preferred Stock, Series E Preferred Stock,
Series E-1 Preferred Stock or Series E-2 Preferred Stock.

(l)                 “Private Sale” means any sale, transfer or other disposition
of Securities by a Selling Stockholder that is not a Market Sale or a Public
Sale.

(m)             “Public Sale” means (i) a primary sale of any equity securities
of the Company by the Company pursuant to a registration statement in which one
or more Stockholders participates as a selling stockholder, or (ii) a secondary
sale of equity securities of the Company by Stockholders pursuant to a
registration statement filed either by the Company for the benefit of such
Stockholders or by such Stockholders. For the avoidance of doubt, a Public Sale
may also be a Market Sale if it satisfies clause (ii) of the definition thereof.

(n)               “Required Stockholders” means the holder(s) of at least 66.6%
of the Series E Securities.

(o)               “Rule 144” means Rule 144 (or any successor provisions)
promulgated under the Securities Act of 1933, as amended.

(p)               “Sales” means Private Sales, Public Sales and Market Sales,
and includes Derivative Transactions.

(q)               “Securities” means Shares and Warrants.

(r)                 “Series A Preferred Stock” means the Series A Participating
Preferred Stock, par value $0.0001 per share, of the Company.

(s)                “Series A Securities” means shares of Series A Preferred
Stock and Warrants to purchase shares of Series A Preferred Stock.

(t)                 “Series C Certificate of Designation” means that certain
Certificate of Designation of Series C Convertible Preferred Stock of the
Company adopted by the Company and filed with the Delaware Secretary of State
prior to the execution hereof.

(u)               “Series C Preferred Stock” means the Series C Convertible
Preferred Stock, par value $0.0001 per share, of the Company.

(v)               “Series E Certificate of Designation” means that certain
Certificate of Designation of Series E Convertible Preferred Stock, Series E-1
Convertible Preferred Stock and Series E-2 Convertible Preferred Stock of the
Company adopted by the Company and filed with the Delaware Secretary of State
prior to the execution hereof.

4

 



(w)              “Series E Preferred Stock” means the Series E Convertible
Preferred Stock, par value $0.0001 per share, of the Company.

(x)               “Series E Securities” means shares of Series E Preferred
Stock, Series E-1 Preferred Stock and Series E-2 Preferred Stock and Warrants to
purchase shares of Series E Preferred Stock, Series E-1 Preferred Stock or
Series E-2 Preferred Stock.

(y)               “Series E Stockholder” means each holder of Series E
Securities.

(z)                “Series E-1 Preferred Stock” means the Series E-1 Convertible
Preferred Stock, par value $0.0001 per share, of the Company.

(aa)            “Series E-2 Preferred Stock” means the Series E-2 Convertible
Preferred Stock, par value $0.0001 per share, of the Company

(bb)           “Shares” means the shares of Series E Preferred Stock, Series E-1
Preferred Stock, Series E-2 Preferred Stock, Series C Preferred Stock, Series A
Preferred Stock and Common Stock.

(cc)            “Warrants” means warrants and other rights issued by the Company
to purchase shares of Common Stock, Series A Preferred Stock, Series E Preferred
Stock, Series E-1 Preferred Stock or Series E-2 Preferred Stock, as the case may
be.

2.                  Tag-Along Rights With Respect to Sales of Series E Preferred
Stock, Series E-1 Preferred Stock and Series E-2 Preferred Stock.

(a)                Tag-Along Rights.

(i)                 If, at any time after the date of this Agreement, a Series E
Stockholder desires to sell or otherwise transfer, directly or indirectly,
through a Derivatives Transaction or otherwise, in a Private Sale 10% or more of
the Series E Securities owned by such Series E Stockholder as of the date of
this Agreement (or, if the Series E Stockholder has joined this Agreement after
the date hereof, as of the date of such joinder) (a “Selling Stockholder”), then
each of the Series E Stockholders shall have the right to participate in the
proposed Private Sale by such Selling Stockholder as provided in this Section
2(a). The Selling Stockholder shall give written notice (the “Series E Tag-Along
Notice”) to each of the Series E Stockholders of each proposed Sale of such
Series E Securities at least ten (10) days prior to the proposed effective date
of such Private Sale. The Tag-Along Notice shall set forth the terms and
conditions of the Private Sale, including the number of Series E Securities that
the Selling Stockholder proposes to sell (the “Offered Series E Securities”),
the proposed timing of such Private Sale, the consideration to be paid for the
Offered Series E Securities, the identity of the proposed purchaser, and all
other material terms and conditions of such Private Sale, including the proposed
form of written agreement, if any. Each of the other Series E Stockholders shall
have the right to sell to such transferee(s) a portion of its Series E
Securities equal to the product of (A) the number of Series E Securities then
held by such Series E Stockholder and (B) a fraction (1) the numerator of which
shall be the number of Offered Series E Securities, and (2) the denominator of
which shall be the total number of Series E Securities held as of the date of
this Agreement by the Series E Stockholders (including the Selling Stockholder)
participating in such Sale (as adjusted for stock splits, combinations and the
like and as reduced by any Sales previously made by such Series E Stockholder(s)
(including any that are Selling Stockholder(s)) subsequent to the date of this
Agreement).

5

 

 

(ii)               Each Series E Stockholder that desires to exercise the
tag-along rights to participate in the proposed Private Sale as provided in this
Section 2(a) (a “Series E Tagging Stockholder” and, collectively, the “Series E
Tagging Stockholders”) must exercise such tag-along rights within ten (10) days
after its receipt of the Series E Tag-Along Notice, by delivery of a written
notice to the Selling Stockholder, with a copy to the Company, indicating such
Series E Tagging Stockholder’s desire to exercise its rights and specifying the
number of Series E Securities (the “Tagging Series E Securities”) it wishes to
sell. The Tagging Series E Securities shall be in the same proportion of Shares
and Warrants as the Offered Series E Securities. The number of Series E
Securities that the Selling Stockholder may sell pursuant to this Section 2
shall be reduced by the equivalent amount of the Tagging Series E Securities,
unless (A) the transferee(s) have indicated their willingness to buy all of the
Series E Securities that the Selling Stockholder and Series E Tagging
Stockholders desire to sell, (B) the Company, at its sole option, elects to
redeem such Tagging Series E Securities or (C) the Selling Stockholder elects to
purchase such Tagging Series E Securities. At the closing of such Sale, each
Series E Tagging Stockholder shall deliver (A) all documents required to be
executed in connection with such Private Sale and (B) the certificates for the
Series E Securities being sold to the purchaser(s) thereof against receipt of
the purchase price therefor paid by certified or bank check or wire transfer.

(iii)             In lieu of the transferee(s) purchasing the Tagging Series E
Securities pursuant to this Section 2(a), (A) the Company may, at its sole
option, elect to redeem such Tagging Series E Securities at the same price per
share as such transferee(s) would have paid pursuant to the provisions of
Section 2(a) and/or (B) the Selling Stockholder may elect to purchase such
Tagging Series E Securities at the same price per share as such transferee(s)
would have paid pursuant to the provisions of Section 2(a). Any such redemption
by the Company or purchase by the Selling Stockholder shall be completed prior
to or simultaneously with the proposed Sale.

(iv)             If a Series E Tagging Stockholder properly exercises its
tag-along rights under this Section 2(a) and the Tagging Series E Securities are
not (A) purchased by the purchaser of the Offered Series E Securities, (B)
redeemed by the Company or (C) purchased by the Selling Stockholder, then the
Selling Stockholder shall not be permitted to consummate the proposed Sale of
the Series E Securities, and any such attempted Sale shall be null and void.

(v)               Any notice given by a Series E Tagging Stockholder in which it
elects to exercise its tag-along rights provided in this Section 2(a) shall be
irrevocable and shall constitute a binding agreement to sell (to either the
proposed transferee(s) or the Selling Stockholder, as the case may be) or submit
for redemption to the Company such Tagging Series E Securities as are included
therein on the terms and conditions applicable to such sale or redemption.

6

 



(b)               Exclusions. The tag-along and redemption rights provided in
this Section 2 shall not apply: (i) in the case of a transfer to a Permitted
Transferee, (ii) to a pledge that creates a mere security interest, provided
that the pledgee thereof agrees in writing in advance to be bound by and comply
with all applicable provisions of this Agreement to the same extent as if it
were the Stockholder making such pledge, (iii) to any lien or pledge outstanding
as of the date of this Agreement, (iv) to any sale, transfer or other
disposition of Securities pursuant to Rule 144 or (v) to a transfer of the
Series C Preferred Stock pursuant to the Beacon APA (as defined in Section 4(a))
(A) from the Company to the escrow agent, (B) from the escrow agent to the
Company or any of its affiliates or to Beacon (as defined in Section 4(a)) or
any of its stockholders or (C) from Beacon to any of its stockholders; provided
that in the case of clause(s) (i) or (ii), the Stockholder shall deliver notice
to each of the Series E Stockholders of such pledge, gift or transfer and such
Securities shall at all times remain subject to the terms and restrictions set
forth in this Agreement and such transferee shall, as a condition to such
transfer or pledge, deliver a counterpart signature page to this Agreement as
confirmation that such transferee shall be bound by all the terms and conditions
of this Agreement as a Stockholder (but only with respect to the securities so
transferred to the transferee). For the purposes of any calculation in this
Section 2 using the number of Series E Securities held as of the date of this
Agreement, such calculations shall, for a transferee pursuant to this Section
2(b), instead use the number of Series E Securities received by such transferee
pursuant hereto.

3.                  Tag-Along Rights With Respect to Sales of Common Stock.

(a)                Private Sales.

(i)                 If, at any time after the date of this Agreement, a
Stockholder desires to sell or otherwise transfer, directly or indirectly,
through a Derivatives Transaction or otherwise, in a Private Sale all or any
portion of such Stockholder’s Common Securities (a “Common Selling
Stockholder”), then each holder of Preferred Securities shall have the right to
participate in the proposed Private Sale by such Common Selling Stockholder as
provided in this Section 3(a). The Common Selling Stockholder shall give written
notice (the “Tag-Along Notice”) to each holder of Preferred Securities of each
proposed Private Sale of such Common Securities at least ten (10) days prior to
the proposed effective date of such Private Sale. The Tag-Along Notice shall set
forth the terms and conditions of the Private Sale, including the number of
Common Securities that the Common Selling Stockholder proposes to sell (the
“Offered Securities”), the proposed timing of such Private Sale, the
consideration to be paid for the Offered Securities, the identity of the
proposed purchaser, and all other material terms and conditions of the Private
Sale, including the proposed form of written agreement, if any. Each holder of
Preferred Securities shall have the right to sell to such transferee(s) a
portion of its Preferred Securities equal to the product of (A) the number of
Preferred Securities then held by such Stockholder and (B) a fraction (1) the
numerator of which shall be the number of Offered Securities, and (2) the
denominator of which shall be the total number of Common Securities held as of
the date of this Agreement by the holders of Preferred Securities, including the
Common Selling Stockholder participating in such Sale (as adjusted for stock
splits, combinations and the like and as reduced by any Sales previously made by
such holder of Preferred Securities and the Common Selling Stockholder
subsequent to the date of this Agreement). The price per share of Series A
Preferred Stock to be paid by such transferee(s) shall be equal to one hundred
(100) times the price to be paid by such transferee(s) for each share of Common
Stock (subject to equitable adjustment for stock splits, combinations and the
like that are made with respect to the Series A Preferred Stock where no
corresponding adjustment is made to the Common Stock). The price per share of
Series C Preferred Stock to be paid by such transferee(s) shall be equal to (X)
the Conversion Shares (as defined in the Series C Certificate of Designation)
divided by the number of shares of Series C Preferred Stock issued and
outstanding as of

7

 

 

the Series C Original Issue Date (as defined in the Series C Certificate of
Designation) times (Y) the price to be paid by such transferee(s) for each share
of Common Stock (subject to equitable adjustment for stock splits, combinations
and the like that are made with respect to the Series C Preferred Stock where no
corresponding adjustment is made to the Common Stock). The price per share of
Series E Preferred Stock, Series E-1 Preferred Stock and Series E-2 Preferred
Stock to be paid by such transferee(s) shall be equal to the Conversion Rate (as
defined in the Series E Certificate of Designation) times the price to be paid
by such transferee(s) for each share of Common Stock (subject to equitable
adjustment for stock splits, combinations and the like that are made with
respect to the Series E Preferred Stock, Series E-1 Preferred Stock or Series
E-2 Preferred Stock, as applicable, where no corresponding adjustment is made to
the Common Stock).

(ii)               Each holder of Preferred Securities that desires to exercise
the tag-along rights to participate in the proposed Private Sale as provided in
Section 2(a) (a “Preferred Tagging Stockholder” and, collectively, the
“Preferred Tagging Stockholders”) must exercise such tag-along rights within ten
(10) days after its receipt of the Tag-Along Notice, by delivery of a written
notice to the Common Selling Stockholder, with a copy to the Company, indicating
the desire of such Preferred Tagging Stockholder to exercise its rights and
specifying the number and series of Preferred Securities (the “Tagging
Securities”) it wishes to sell. The Tagging Securities shall be in the same
proportion of Shares and Warrants as the Offered Securities. The number of
Common Securities that the Common Selling Stockholder may sell pursuant to this
Section 3 shall be reduced by the equivalent amount of the Tagging Securities,
unless (A) the transferee(s) have indicated their willingness to buy all of the
Common Securities and Preferred Securities that the Common Selling Stockholder
and Preferred Tagging Stockholders desire to sell, (B) the Company, at its sole
option, elects to redeem such Tagging Securities or (C) the Common Selling
Stockholder elects to purchase such Tagging Securities. At the closing of such
Sale, each of the Preferred Tagging Stockholders shall deliver (A) all documents
required to be executed in connection with such Private Sale and (B) the
certificates for the Tagging Securities being sold to the purchaser(s) thereof
against receipt of the purchase price therefor paid by certified or bank check
or wire transfer.

(iii)             In lieu of the transferee(s) purchasing the Tagging Securities
pursuant to this Section 3(a), (A) the Company may, at its sole option, elect to
redeem such Tagging Securities at the same price per share as such transferee(s)
would have paid pursuant to the provisions of Section 3(a) and/or (B) the Common
Selling Stockholder may elect to purchase such Tagging Securities at the same
price per share as such transferee(s) would have paid pursuant to the provisions
of Section 3(a). Any such redemption by the Company or purchase by the Common
Selling Stockholder shall be completed prior to or simultaneously with the
proposed Sale.

(iv)             If a Preferred Tagging Stockholder properly exercises its
tag-along rights under this Section 3(a) and the Tagging Securities are not (A)
purchased by the purchaser of the Offered Securities, (B) redeemed by the
Company or (C) purchased by the Common Selling Stockholder, then the Common
Selling Stockholder shall not be permitted to consummate the proposed Sale of
the Common Securities, and any such attempted Sale shall be null and void.

8

 

 

(v)               Any notice given by a Preferred Tagging Stockholder in which
it elects to exercise its tag-along rights provided in this Section 3(a) shall
be irrevocable and shall constitute a binding agreement to sell (to either the
proposed transferee(s) or the Common Selling Stockholder, as the case may be) or
submit for redemption to the Company such Tagging Securities as are included
therein on the terms and conditions applicable to such sale or redemption.

(b)               Market Sales.

(i)                 If, at any time after the date of this Agreement, a
Stockholder desires to sell or otherwise transfer, directly or indirectly,
through a Derivatives Transaction or otherwise, in a Market Sale all or any
portion of such Stockholder’s Common Securities (a “Market Selling Stockholder”)
then each of the holders of Preferred Securities may request that the Company
redeem certain Preferred Securities held by such holder of Preferred Securities
as provided in this Section 3(b), and the right of the Market Selling
Stockholder to sell or otherwise transfer any Common Securities in such Market
Sale shall be subject to the Company agreeing, at its sole option, to redeem
such Preferred Securities pursuant to this Section 3(b). The Market Selling
Stockholder shall give written notice (the “Market Tag-Along Notice”) to each of
the holders of Preferred Securities and the Company of each proposed Market Sale
at least one (1) Business Day prior to the proposed effective date of such
Market Sale, subject to the timing set forth in Section 3(b)(iii) below. The
Market Tag-Along Notice shall set forth the terms and conditions of the Market
Sale, including the number of Offered Securities and the proposed timing of the
Market Sale and the price per share (the “Redemption Price”) at which the
respective Preferred Securities will be redeemed (which, in the case of (a) the
Series A Securities shall be equal to one hundred (100) times the volume
weighted average for shares of Common Stock on the Market on the proposed date
of such Market Sale (subject to equitable adjustment for stock splits,
combinations and the like that are made with respect to the Series A Preferred
Stock where no corresponding adjustment is made to the Common Stock), (b) the
Series C Preferred Stock shall be equal to (X) the Conversion Shares (as defined
in the Series C Certificate of Designation) divided by the number of shares of
Series C Preferred Stock issued and outstanding as of the Series C Original
Issue Date (as defined in the Series C Certificate of Designation) times (Y) the
volume weighted average for shares of Common Stock on the Market on the proposed
date of such Market Sale (subject to equitable adjustment for stock splits,
combinations and the like that are made with respect to the Series C Preferred
Stock where no corresponding adjustment is made to the Common Stock) and (c) the
Series E Securities shall be equal to Conversion Rate (as defined in the Series
E Certificate of Designation) times the volume weighted average for shares of
Common Stock on the Market on the proposed date of such Market Sale (subject to
equitable adjustment for stock splits, combinations and the like that are made
with respect to the Series E Preferred Stock, Series E-1 Preferred Stock or
Series E-2 Preferred Stock, as applicable, where no corresponding adjustment is
made to the Common Stock)). The Market Tag-Along Notice shall be delivered by
hand delivery to the addresses and confirmed telephonically to the individuals
set forth on Schedule B hereto, as such addresses and telephone numbers may be
updated from time to time by each of the holders of Preferred Securities upon
written notice to the Company and the Stockholders.

9

 

 

(ii)               If a Stockholder exercises its tag-along redemption rights in
accordance with Section 3(b)(iii) below, such Stockholder shall request the
Company to redeem a portion of its Preferred Securities equal to the product of
(A) the number of Preferred Securities then held by such Stockholder and (B) a
fraction (1) the numerator of which shall be the number of Offered Securities,
and (2) the denominator of which shall be the total number of Common Securities
held as of the date of this Agreement by the Market Selling Stockholder and the
holders of Preferred Securities participating in such Sale (as adjusted for
stock splits, combinations and the like and as reduced by any Sales previously
made by the Market Selling Stockholder and such holders of Preferred Securities
subsequent to the date of this Agreement).

(iii)             If the Market Tag-Along Notice is delivered prior to 10 a.m.
New York time, the tag-along redemption rights provided in this Section 3(b)
must be exercised in respect of the Preferred Securities by the holders of
Preferred Securities prior to 5 p.m., New York time, on the date of the Market
Tag-Along Notice and if the Market Tag-Along Notice is delivered at or after 10
a.m. New York time, the tag-along redemption rights provided in this Section
3(b) must be exercised by the holders of Preferred Securities prior to 5 p.m.,
New York time, on the Business Day following its receipt of the Market Tag-Along
Notice. The tag-along redemption rights shall be exercised by delivery of a
written notice (the “Redemption Notice”) to the Market Selling Stockholder, with
a copy to the Company, indicating such Stockholder’s desire to exercise its
rights and specifying the number and series of Preferred Securities it requests
to have the Company redeem. The Preferred Securities shall be in the same
proportion of Shares and Warrants as the Offered Securities. The Company must
notify the Market Selling Stockholder and each of the holders of Preferred
Securities whether it agrees, in its sole option, to effect the requested
redemption within the following applicable timeframe: (A) if the Company
receives such holder of Preferred Securities’ Redemption Notice at least two
hours prior to 5 p.m., New York time, on the date of the Redemption Notice, then
it must provide such notification prior to 5 p.m., New York time, on such date,
or (B) if the Company receives such holder of Preferred Securities’ Redemption
Notice less than two hours prior to 5 p.m. or after 5 p.m., New York time, on
the date of the Redemption Notice, then it must provide such notification prior
to 11:00 AM, New York time, on the Business Day following the date on which it
received such Redemption Notice. If the Company agrees, at its sole option, to
redeem such Preferred Securities, it shall do so within four Business Days of
the receipt by the Company of the Redemption Notice at the price per share set
forth in the Market Tag-Along Notice; provided, however, that if the Market
Selling Stockholder does not consummate the Market Sale set forth in the Market
Tag-Along Notice, the Company shall not be required to redeem the Preferred
Securities and for the purposes of this Agreement, the Market Tag-Along Notice
shall be treated as having been withdrawn.

(iv)             If a Stockholder properly exercises its tag-along redemption
rights under this Section 3(b) and the Company does not agree to redeem the
Preferred Securities, then the Market Selling Stockholder may elect to purchase
the Preferred Securities at a price per share equal to the Redemption Price.

(v)               If a Stockholder properly exercises its tag-along redemption
rights under this Section 3(b) and (A) the Company does not agree to redeem the
Preferred Securities and (B) the Market Selling Stockholder does not elect to
purchase such Preferred Securities, then the Market Selling Stockholder(s) shall
not be permitted to consummate the proposed Sale of the Common Securities, and
any such attempted Sale shall be null and void.

10

 

 

(vi)             If a Stockholder properly exercises its tag-along redemption
rights under this Section 3(b) and the Company agrees to redeem the Preferred
Securities but fails to do so for any reason, then the Market Selling
Stockholder(s) shall, within two Business Days of such failure by the Company,
purchase the Preferred Securities at the Redemption Price.

(vii)           Any notice given by a Stockholder in which it elects to exercise
its tag-along redemption rights provided in this Section 3(b) shall be
irrevocable and shall constitute a binding agreement to submit for redemption or
sell to the Market Selling Stockholder such Preferred Securities as are included
therein on the terms and conditions applicable to such redemption or sale.

(c)                Public Sales. If at any time any Stockholder proposes a
Public Sale that is not also a Market Sale (a “Subject Public Sale”), the
Company or such Stockholder, as the case may be, shall provide written notice
(the “Offering Notice”) of the Subject Public Sale to the holders of Preferred
Securities at least twenty (20) Business Days prior to the proposed effective
date of the Subject Public Sale (the “Offering Date”), setting forth the
anticipated terms and conditions of the Subject Public Sale. Upon receipt of an
Offering Notice, each holder of Preferred Securities may elect to request that
the Company redeem a portion of its Preferred Securities equal to the product of
(i) the number of Preferred Securities then held by such Stockholder and (ii) a
fraction (A) the numerator of which shall be the number of Common Securities to
be sold by the Stockholder proposing such Public Sale (a “Public Sale Selling
Stockholder”), and (B) the denominator of which shall be the total number of
Common Securities held by the Public Sale Selling Stockholder and holders of
Preferred Securities participating in such Sale as of the date of this Agreement
(as adjusted for stock splits, combinations and the like and as reduced by any
Sales previously made by the Public Sale Selling Stockholder and such holders of
Preferred Securities). The redemption rights provided in this Section 3(c) must
be exercised by such holder of Preferred Securities within ten (10) Business
Days of the delivery of the Offering Notice by delivering a written notice (an
“Offering Redemption Notice”) to the Company, with a copy to the Public Sale
Selling Stockholder, stating the number and series of Preferred Securities
requested to be redeemed pursuant thereto. The Preferred Securities requested to
be redeemed shall be in the same proportion of Shares and Warrants as the Common
Securities proposed to be sold in the Subject Public Sale. The redemption price
per share in the case of (a) the Series A Securities shall be equal to one
hundred (100) times the price per share of Common Stock received in the Public
Sale by the Public Sale Selling Stockholder, before underwriter discounts or
commissions (subject to equitable adjustment for stock splits, combinations and
the like that are made with respect to the Series A Preferred Stock, where no
corresponding adjustment is made to the Common Stock), (b) the Series C
Preferred Stock shall be equal to (X) the Conversion Shares (as defined in the
Series C Certificate of Designation) divided by the number of shares of Series C
Preferred Stock issued and outstanding as of the Series C Original Issue Date
(as defined in the Series C Certificate of Designation) times (Y) the price per
share of Common Stock received in the Public Sale by the Public Sale Selling
Stockholder, before underwriter discounts or commissions (subject to equitable
adjustment for stock splits, combinations and the like that are made with
respect to the Series C Preferred Stock, where no corresponding adjustment is
made to the Common Stock) and (c) the Series E Securities shall be equal to
Series E Conversion Rate, Series E-1 Conversion Rate or Series E-2 Conversion
Rate, as applicable

11

 

 

(as such terms are defined in the Series E Certificate of Designation) times the
price per share of Common Stock received in the Public Sale by the Public Sale
Selling Stockholder, before underwriter discounts or commissions (subject to
equitable adjustment for stock splits, combinations and the like that are made
with respect to the Series E Preferred Stock, Series E-1 Preferred Stock or
Series E-2 Preferred Stock, where no corresponding adjustment is made to the
Common Stock) (the respective “Offering Redemption Price”). Upon receiving an
Offering Redemption Notice pursuant to this Section 3(c), the Company shall have
two (2) Business Days to notify the holders of Preferred Securities and the
Public Sale Selling Stockholder whether it will, at its sole option, redeem the
Securities requested in the Offering Redemption Notice. If it agrees to redeem
such Securities, it shall also within such time frame set a date for redemption
(the respective “Redemption Date”), which date shall be no later than five (5)
Business Days prior to the Offering Date. If the Company does not agree to
redeem any Preferred Securities subject to an Offering Redemption, then the
Selling Stockholder may elect to purchase such Preferred Securities at a price
per share equal to the Offering Redemption Price. If (A) the Company does not
agree to redeem any Preferred Securities subject to an Offering Redemption and
(B) the Public Sale Selling Stockholder does not elect to purchase such
Preferred Securities, or if after having so agreed, the Company fails to redeem
or the Public Sale Selling Stockholder fails to purchase, any Preferred
Securities subject to an Offering Redemption Notice pursuant to this Section
3(c), the Public Sale Selling Stockholder(s) may not consummate the Subject
Public Sale. Any notice given by a Stockholder in which it elects to exercise
its offering redemption rights provided in this Section 3(c) shall be
irrevocable and shall constitute a binding agreement to submit for redemption or
sell to the Public Sale Selling Stockholder such Preferred Securities as are
included therein on the terms and conditions applicable to such redemption or
sale.

(d)               Exclusions. The tag-along and redemption rights provided in
this Section 3 shall not apply: (i) in the case of a transfer to a Permitted
Transferee, (ii) to a pledge that creates a mere security interest, provided
that the pledgee thereof agrees in writing in advance to be bound by and comply
with all applicable provisions of this Agreement to the same extent as if it
were the Stockholder making such pledge, (iii) to any lien or pledge outstanding
as of the date of this Agreement, (iv) to any sale, transfer or other
disposition of Securities pursuant to Rule 144, (v) to a transfer of the Series
C Preferred Stock pursuant to the Beacon APA (A) from the Company to the escrow
agent, (B) from the escrow agent to the Company or any of its affiliates or to
Beacon or any of its stockholders or (C) from Beacon to any of its stockholders
or (vi) to any sale, transfer or other disposition of Securities following a
Mandatory Conversion (as defined in the Series E Certificate of Designation);
provided that in the case of clause(s) (i) or (ii), the Stockholder shall
deliver notice to the holders of Preferred Securities of such pledge, gift or
transfer and such Common Securities shall at all times remain subject to the
terms and restrictions set forth in this Agreement and such transferee shall, as
a condition to such transfer or pledge, deliver a counterpart signature page to
this Agreement as confirmation that such transferee shall be bound by all the
terms and conditions of this Agreement as a Stockholder (but only with respect
to the securities so transferred to the transferee). For the purposes of any
calculation in this Section 3 using the number of Common Securities or Preferred
Securities held as of the date of this Agreement, such calculations shall, for a
transferee pursuant to this Section 3(d), instead use the number of Securities
received by such transferee pursuant hereto.

(e)                Volume Exclusions. In addition to the exclusions set forth in
Section 3(d) above, the tag-along rights and related obligations of the Company
with respect to redemptions provided in Sections 3(a), 3(b) and 3(c) shall not
apply to Sales by a Stockholder of up to 10% of the Common Securities held by
such Stockholder as of the date that such Stockholder first became party to this
Agreement in any consecutive twelve month period. The following calculation
shall be used in determining the percentage of a Stockholder’s Common Securities
that are being sold or otherwise transferred in any given Sale: (x) the number
of Common Securities previously sold pursuant to this Section 3(e) by such
Stockholder and proposed to be sold by such Stockholder divided by (y) the total
number of Common Securities held by such Stockholder as of the date of this
Agreement (as adjusted for stock splits, combinations and the like).

12

 

 

4.                  Preemptive Rights.

(a)                If the Company or any of its Subsidiaries proposes to issue
additional equity securities, including any warrants, options or other rights to
acquire equity of the Company or any of its subsidiaries or debt securities that
are convertible into or exchangeable or exercisable for equity securities of the
Company or any of its Subsidiaries (with the exception of any issuance (i) in
connection with any acquisition of assets of another Person by the Company or
any of its Subsidiaries, whether by purchase of stock, merger, consolidation,
purchase of all or substantially all of the assets of such Person or otherwise
(excluding any issuance for purposes of financing such transaction) approved by
the Board and the requisite holders of the Series E Preferred Stock and Series
E-2 Preferred Stock to the extent required under the Series E Certificate of
Designation, (ii) Exempted Securities (as such term is defined in the Series E
Certificate of Designation), (iii) in an underwritten public offering resulting
in gross proceeds of at least $50,000,000 and at a price per share pursuant to
which the Company’s market capitalization would be at least $175,000,000 and
(iv) approved by holders of the majority of the Series E Preferred Stock and
Series E-2 Preferred Stock, voting as a separate class (in each case, having
been approved in accordance with the terms of this Agreement and the Series E
Certificate of Designation, to the extent applicable)) (“Preemptive
Securities”), the Company shall provide written notice (an “Issuance Notice”) to
each holder of Preferred Securities of such anticipated issuance no later than
twenty-two (22) Business Days prior to the anticipated issuance date. Such
notice shall set forth the principal terms and conditions of the issuance,
including a description of the Preemptive Securities proposed to be issued, the
proposed purchase price for such Preemptive Securities and the anticipated
issuance date. Each holder of Preferred Securities shall have the right to
purchase a number of Preemptive Securities determined by multiplying (i) the
number of Preemptive Securities proposed to be issued, by (ii) a fraction, the
numerator of which is the number of shares of Preferred Stock held by such
Stockholder on an as-converted basis at the time the Issuance Notice for such
Preemptive Securities is given and the denominator of which is the total number
of shares of the Company’s Common Stock issued and outstanding on a
fully-diluted, as converted, basis on the date of the Issuance Notice (the “Pro
Rata Portion”). Each holder of Preferred Securities that desires to purchase
Preemptive Securities at the price and on the terms and conditions specified in
the Company’s notice must deliver an irrevocable written notice to the Company
(a “Preemptive Exercise Notice”) no later than ten (10) Business Days after the
delivery of the Issuance Notice, setting forth (x) the number of such Preemptive
Securities for which such right is exercised (which such number shall not exceed
such Stockholder’s Pro Rata Portion of such Preemptive Securities) and (y) the
maximum number of additional Preemptive Securities that such Stockholder would
be willing to purchase in excess of such Stockholder’s Pro Rata Portion in the
event that any other Stockholder or other Person entitled to exercise preemptive
rights with respect to such issuance elects not to purchase its full Pro Rata
Portion of such Preemptive Securities.

(b)               In the event the Stockholders with preemptive rights pursuant
to clause (a) above do not purchase all such Preemptive Securities in accordance
with the procedures set forth in such clause (a), the Company shall have one
hundred twenty (120) days after the anticipated issuance date to sell to other
Persons the remaining Preemptive Securities at the price and on such terms and
conditions that are no more favorable to such other Persons than those specified
in the Company’s notices to the Stockholders pursuant to Section 4(a). If the
Company fails to sell such Preemptive Securities within one hundred twenty (120)
days of the anticipated issuance date provided in the notices given to the
Stockholders pursuant to Section 4(a), the Company shall not thereafter issue or
sell any Preemptive Securities without first offering such Preemptive Securities
to the holders of Preferred Securities in the manner provided in this Section 4.

13

 

 

(c)                The election by a Stockholder not to exercise its preemptive
rights under this Section 4 in any one instance shall not affect such
Stockholder’s right (other than in respect of a reduction in its Pro Rata
Portion) as to any future issuances under this Section 4.

(d)               All costs and expenses incurred by the Company in connection
with its obligations under this Section 4, including all attorneys fees and
charges, all accounting fees and charges and all finders, brokerage or
investment banking fees, charges or commissions, shall be paid by the Company.

(e)                Notwithstanding any provision hereof to the contrary, in lieu
of complying with the provisions of this Section 4, the Company may elect to
give the Issuance Notice to the Stockholders with preemptive rights pursuant to
Section 4(a) within ten (10) days after the issuance of Preemptive Securities
and thereafter give such Stockholders the right to purchase such number of
Preemptive Securities as would provide them with the same ownership as if the
Issuance Notice and preemptive rights had been provided prior to the issuance of
the Preemptive Securities, all on the same terms and conditions as would
otherwise apply under this Section 4.

(f)                The preemptive rights under this Section 4 shall terminate on
such date as of which less than 25% of the shares of Series E Preferred Stock
and Series E-2 Preferred Stock collectively issued in the Transactions remain
outstanding.

5.                  Certain Sales. At any time on or after December 5, 2016, to
the extent a Stockholder holds any Preferred Securities (the “Remaining
Securities”), such Stockholder may provide notice to the Company of its desire
to sell all or any portion of the Remaining Securities. Upon receipt of such
notice, the Company will use its commercially reasonable efforts to assist such
Stockholder in facilitating a sale, transfer or other disposition of the
Remaining Securities (which, for avoidance of doubt, shall not include any
obligation to pursue or consummate a Change of Control). Alternatively, upon
receipt of such notice, the Company may, at its sole option, redeem the
Remaining Securities at a price per share equal to (x) the number of shares of
Common Stock into which a share of the Remaining Securities would be convertible
pursuant to the certificate of designation relating to such series of Shares,
multiplied by (y) the fair market value of a share of Common Stock as determined
in accordance with the terms of the certificate of designation relating to such
series of Shares.

6.                  No Mandatory Redemption. For the avoidance of doubt and
notwithstanding anything to the contrary herein, any redemption of Shares or
other securities by the Company referenced herein shall not be mandatory and
shall be made only at the Company’s sole and exclusive option, unless and then
only to the extent specifically agreed to by the Company (at its sole and
exclusive option) in writing in response to a redemption request made under this
Agreement.

14

 

 

7.                  Series E, Oak, DBIC, GFI Board and Trimarc Designees.

(a)                For so long as the Stockholders set forth on Schedule C
hereto (the “Series E Designee Holders”) collectively own (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) at least (A) 25% of the Series E Preferred Stock and/or Series E-2
Preferred Stock issued in the Transactions or (B) in the event of a conversion
of the Series E Preferred Stock and/or Series E-2 Preferred Stock, 25% of the
Common Stock underlying the Series E Preferred Stock and/or Series E-2 Preferred
Stock, as applicable, issued in the Transactions, (i) the Company will nominate
and use its reasonable best efforts to cause to be elected and cause to remain a
director on the Board and (ii) each Stockholder, at each annual meeting of the
stockholders of the Company, or at any meeting of the stockholders of the
Company at which members of the Board are to be elected, or whenever members of
the Board are to be elected by written consent, agrees to vote or act with
respect to all shares of voting capital stock of the Company registered in its
name or beneficially owned by it as of the date hereof and any and all
securities of the Company legally or beneficially acquired by such Stockholder
after the date hereof, so as to elect, and not to vote to remove, one person
designated in writing collectively by the Series E Designee Holders (the “Series
E Designee”). Subject to the following sentence, the consent of each of the
Series E Designee Holders holding at least 8% of the outstanding shares of
Series E Preferred Stock or Series E-2 Preferred Stock as of the date hereof, as
set forth on Schedule C hereto (each, an “8% Series E Designee Holder”), shall
be required in respect of the designation of the Series E Designee, for so long
as such 8% Series E Designee Holder shall hold at least 25% of the shares of
Series E Preferred Stock and/or Series E-2 Preferred Stock it acquired as of the
date hereof. Notwithstanding the foregoing, for so long as Oak continues to own
at least 25% of the shares of Series E Preferred Stock acquired by it in the
Initial Purchase and Exchange Transactions (or, in the event of a conversion of
the Series E Preferred Stock, 25% of the Common Stock underlying the Series E
Preferred Stock it acquired in the Initial Purchase and Exchange Transactions),
the Series E Designee shall be designated by Oak in its sole discretion, and in
such event Oak shall be deemed to be the “Series E Designee Holders.”

(b)               Subject to applicable law and the rules and regulations of the
Securities and Exchange Commission and any securities exchange or quotation
system on which the Company’s securities are listed or quoted, the 8% Series E
Designee Holders shall have the right to require that the Series E Designee be a
member of each principal committee of the Board.

(c)                For so long as Oak continues to own at least 25% of the
shares of Series E Preferred Stock or Series E-2 Preferred Stock acquired by it
in the Initial Purchase and Exchange Transactions (or, in the event of a
conversion of the Series E-1 Preferred Stock or Series E-2 Preferred Stock, 25%
of the Common Stock underlying the Series E Preferred Stock or Series E-2
Preferred Stock it acquired in the Initial Purchase and Exchange Transactions),
(i) the Company will nominate and use its reasonable best efforts to cause to be
elected and cause to remain a director on the Board and (ii) each Stockholder,
at each annual meeting of the stockholders of the Company, or at any meeting of
the stockholders of the Company at which members of the Board are to be elected,
or whenever members of the Board are to be elected by written consent, agrees to
vote or act with respect to all shares of voting capital stock of the Company
registered in its name or beneficially owned by it as of the date hereof and any
and all securities of the Company legally or beneficially acquired by such
Stockholder after the date hereof, so as to elect, and not to vote to remove,
two people designated by Oak (the “Oak Designees”), which Oak Designees shall,
for the avoidance of doubt, be in addition to Oak’s rights in respect of the
Series E Designee pursuant to Section 7(a) hereof.

15

 

 

(d)               For so long as DBIC and/or Mida continue to own, in the
aggregate, at least 25% of the shares of Series E-2 Preferred Stock acquired by
them in the Initial Series E-2 Transactions (or, in the event of a conversion of
the Series E-2 Preferred Stock, 25% of the Common Stock underlying the Series
E-2 Preferred Stock they acquired in the Initial Series E-2 Transactions), (i)
the Company will nominate and use its reasonable best efforts to cause to be
elected and cause to remain a director on the Board and (ii) each Stockholder,
at each annual meeting of the stockholders of the Company, or at any meeting of
the stockholders of the Company at which members of the Board are to be elected,
or whenever members of the Board are to be elected by written consent, agrees to
vote or act with respect to all shares of voting capital stock of the Company
registered in its name or beneficially owned by it as of the date hereof and any
and all securities of the Company legally or beneficially acquired by such
Stockholder after the date hereof, so as to elect, and not to vote to remove,
three people jointly designated by DBIC and Mida (or, in the event one of them
no longer owns any shares of Series E-2 Preferred Stock acquired by them in the
Initial Series E-2 Transactions (or the Common Stock underlying such Series E-2
Preferred Stock), then the other shall designate such three people) (the “DBIC
Designees”).

(e)                For so long as GFI continues to own at least 25% of the
shares of Series E Preferred Stock or Series E-2 Preferred Stock acquired by it
in the Initial Purchase and Exchange Transactions (or, in the event of a
conversion of the Series E Preferred Stock or Series E-2 Preferred Stock, 25% of
the Common Stock underlying the Series E Preferred Stock or Series E-2 Preferred
Stock it acquired in the Initial Purchase and Exchange Transactions), (i) the
Company will nominate and use its reasonable best efforts to cause to be elected
and cause to remain a director on the Board and (ii) each Stockholder, at each
annual meeting of the stockholders of the Company, or at any meeting of the
stockholders of the Company at which members of the Board are to be elected, or
whenever members of the Board are to be elected by written consent, agrees to
vote or act with respect to all shares of voting capital stock of the Company
registered in its name or beneficially owned by it as of the date hereof and any
and all securities of the Company legally or beneficially acquired by such
Stockholder after the date hereof, so as to elect, and not to vote to remove,
one person designated by GFI (the “GFI Designee”).

(f)                For so long as Trimarc continues to own at least 25% of the
shares of Series E-2 Preferred Stock acquired by it in the February 2013 Series
E-2 Transaction (or, in the event of a conversion of the Series E-2 Preferred
Stock, 25% of the Common Stock underlying the Series E-2 Preferred Stock it
acquired in the February 2013 Series E-2 Transaction), (i) the Company will
nominate and use its reasonable best efforts to cause to be elected and cause to
remain a director on the Board and (ii) each Stockholder, at each annual meeting
of the stockholders of the Company, or at any meeting of the stockholders of the
Company at which members of the Board are to be elected, or whenever members of
the Board are to be elected by written consent, agrees to vote or act with
respect to all shares of voting capital stock of the Company registered in its
name or beneficially owned by it as of the date hereof and any and all
securities of the Company legally or beneficially acquired by such Stockholder
after the date hereof, so as to elect, and not to vote to remove, one person
designated by Trimarc (the “Trimarc Designee”).

(g)                It shall be a condition precedent to the Company’s
obligations under Sections 7(a), (c), (d), (e) and (f), respectively, that (i)
the Series E Designee Holders and the Series E Designee, Oak and the Oak
Designees, DBIC, Mida and the DBIC Designees, GFI and the GFI Designee, and
Trimarc and the Trimarc Designee, respectively, shall timely furnish to the
Company such information regarding the Series E Designee Holders and the Series
E Designee, Oak and the Oak Designees, DBIC, Mida, and the DBIC Designees, GFI
and the GFI Designee, and Trimarc and the Trimarc Designee, respectively, as
shall be reasonably necessary for the Company to comply with its disclosure and
other obligations under applicable law and the rules and regulations of the
Securities and Exchange Commission and any securities exchange or quotation
system on which the Company’s securities are listed or quoted, (ii) the Series E
Designee Holders, Oak, DBIC, Mida, GFI, and Trimarc, respectively, shall comply
with applicable law and the rules and regulations of the Securities and Exchange
Commission with respect to their right to designate the Series E Designee, the
Oak Designees, the DBIC Designees, the GFI Designee and the Trimarc Designee,
respectively, and (iii) the Series E Designee, Oak Designees, DBIC Designees,
the GFI Designee and the Trimarc Designee, respectively, shall comply with
applicable law and the rules and regulations of the Securities and Exchange
Commission with respect to his or her membership on the Board.

16

 

 

(h)               In addition to the foregoing rights set forth in this Section
7, so long as any Stockholder (other than Jefferies) holding at least 8% of the
outstanding shares of Series E Preferred Stock, Series E-1 Preferred Stock or
Series E-2 Preferred Stock as of the date hereof owns at least 25% of the shares
of Series E Preferred Stock, Series E-1 Preferred Stock or Series E-2 Preferred
Stock, respectively, acquired by it in the Initial Purchase and Exchange
Transactions, such Stockholder shall have the right to appoint one non-voting
representative to attend each meeting of the Board and each committee thereof
(an “Investor Observer”). Each Investor Observer will be entitled to receive
copies of all notices, minutes, consents and other materials and information
that the Company provides to the Board; provided that (a) the Investor Observer
shall execute a confidentiality agreement in a form reasonably acceptable to the
Company and the investor designating such Investor Observer, and (b) the Company
may require such Investor Observer to be recused from any meeting and may redact
such materials on advice of counsel in connection with matters involving the
attorney-client privilege or conflicts of interest.

(i)                 Each Stockholder agrees to vote, or cause to be voted, all
voting Shares owned by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that the size of the Board shall be set and remain at no
more than eleven directors.

(j)                 The provisions of Section 7(i) shall terminate and be of no
further force or effect on the date immediately prior to the date, if any, on
which shares of Common Stock are listed on the New York Stock Exchange, the NYSE
Amex, the NASDAQ Stock Market or any successor to any of the foregoing.

(k)               For so long as Jefferies & Company, Inc. (“Jefferies”) owns at
least twenty-five percent (25%) of the shares of Series E Preferred Stock
acquired in connection with the Exchange Transaction, Jefferies shall be
entitled to appoint two (2) non-voting representatives to attend each meeting of
the Company’s Board of Directors and each committee thereof (the “Jefferies
Observers”). The Jefferies Observers will be entitled to receive copies of all
notices, minutes, consents and other materials and information that the Company
provides to the Board; provided that (a) the Jefferies Observers shall execute a
confidentiality agreement in a form reasonably acceptable to the Company and
Jefferies, and (b) the Company may require the Jefferies Observers to be recused
from any meeting and may redact such materials on advice of counsel in
connection with matters involving the attorney-client privilege or conflicts of
interest. Such observer rights in this Section 7(k) supersede and are in lieu of
all other observer rights granted to Jefferies prior to the date hereof.

8.                  Affirmative Covenant. If any Applicable Action is required
to be approved pursuant to Section 4(e) of the Series E Certificate of
Designation and is approved pursuant to Section 4(e) of the Series E Certificate
of Designation, then Oak and any other Stockholder who owns, beneficially or of
record, shares of Series C Preferred Stock shall (a) provide an affirmative vote
or written consent (with respect to all shares of Series C Preferred Stock held
of record or beneficially by them or over which they exercise voting control)
for such Applicable Action pursuant to Section 4(d) of the Series C Certificate
of Designation, or (b) in lieu of the affirmative vote or written consent
contemplated by the foregoing clause (a), provide an affirmative vote or written
consent (with respect to all shares of Series C Preferred Stock held of record
or beneficially by them or over which they exercise voting control) to waive the
provisions of Section 4(d) of the Series C Certificate of Designation (pursuant
to Section 11 of the Series C Certificate of Designation) with respect to such
Applicable Action. As used herein, the term “Applicable Action” means any action
with respect to which the Company is required to obtain the affirmative vote or
written consent of any holders Series C Preferred Stock pursuant to Section 4(d)
of the Series C Certificate of Designation (whether together as a single class
with the holders of Series D Preferred Stock and Series D-1 Preferred Stock or
acting on their own due to the Series D Preferred Stock and Series D-1 Preferred
Stock not being entitled to participate in such affirmative vote or written
consent for any reason).



17

 



 

9.                  Miscellaneous.

(a)                Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with an overnight courier service prior to such service’s deadline
for next-business day delivery to the recipient (all delivery charges prepaid),
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

If to the Company:

 

Bonds.com Group, Inc.

1500 Broadway, 31st Floor

New York, New York 10036

Facsimile: (212) 278-8934

Attention: Thomas Thees, Chief Executive Officer

 

with a copy (for informational purposes only) to:

 

Hill Ward Henderson

3700 Bank of America Plaza

101 East Kennedy Boulevard, Suite 3700

Tampa, Florida 33602

Facsimile: (813) 221-2900

Attention: Mark A. Danzi, Esq.

 

If to any Stockholder, at the address and facsimile number set forth on Schedule
A hereto,

or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

18

 

 

(b)               Further Instruments and Actions. The Company and each
Stockholder shall execute such further instruments and take such further action
as may reasonably be necessary to carry out the intent of this Agreement and to
enforce rights and obligations pursuant hereto. No Stockholder shall vote any
Shares, or take any other action, that would defeat, impair, be inconsistent
with or adversely affect the stated intentions of the parties under this
Agreement.

(c)                Additional Stockholders. Notwithstanding anything to the
contrary contained herein, if after the date hereof any person or entity
acquires Series A Securities or Series E Securities, the Company shall use its
reasonable best efforts to have such stockholder become a party to this
Agreement by executing and delivering an additional counterpart signature page
to this Agreement and such stockholder shall thereafter be deemed a
“Stockholder” for all purposes hereunder. In addition, the Company will not
issue any Series E Securities unless the purchaser thereof becomes a party to
this Agreement by executing and delivering an additional counterpart signature
page to this Agreement and such stockholder shall thereafter be deemed a
“Stockholder” for all purposes hereunder. No action or consent by the
Stockholders shall be required for such joinder to this Agreement by such
additional stockholder(s), so long as such additional stockholder has agreed in
writing to be bound by all of the obligations of a “Stockholder” hereunder.

(d)               Successors and Assigns. This Agreement and the rights and
obligations of the parties hereunder shall inure to the benefit of, and be
binding upon, their respective successors, assigns and legal representatives.
The rights of the Stockholders hereunder are only assignable or transferable in
connection with the transfer of any shares held by such Stockholder. The rights
of UBS hereunder shall only be transferable to an affiliate of UBS.

(e)                Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

19

 

 

(f)                Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or a
signature transmitted by email shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or emailed signature.

(g)                Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

(h)               Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(i)                 Entire Agreement; Amendments. This supersedes all other
prior oral or written agreements between the Company, the Stockholders, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein (including, without limitation, the Original Agreement (as
amended by the Amendment)), and this Agreement contains the entire understanding
of the parties with respect to the matters covered herein and therein. No
provision of this Agreement may be amended or waived other than by an instrument
in writing signed by the Company and the Required Stockholders. Notwithstanding
the foregoing, no amendment to this Agreement shall disproportionately and
adversely affect the rights of any Stockholder relative to the rights of all of
the Stockholders without such affected Stockholder’s consent.

(j)                 No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

(k)               Injunctive Relief. Without limiting the right of any party to
seek any remedy available to such party for the breach or threatened breach of
this Agreement, the parties agree that injunctive relief may be sought by any
party to enjoin any breach or threatened breach of this Agreement without having
to prove irreparable harm or actual damages and each party hereto waives any
defense to any such action for injunctive relief that there is an adequate
remedy at law for such breach or threatened breach.

(l)                 Copies of this Agreement. The Company shall supply, free of
charge, a copy of this Agreement to any Stockholder upon written request from
such Stockholder to the Company at its principal office.

20

 



(m)             Termination. The provisions of this Agreement shall terminate
upon the earlier to occur of (i) the date that the Stockholders no longer own
any Shares or (ii) a Change of Control pursuant to which Preferred Securities
are treated in accordance with Section 3 of the Series E Certificate of
Designation; provided, however, that one or more provisions of this Agreement
may terminate earlier pursuant to the terms thereof.

[The remainder of this page has been intentionally left blank.]

 

 



21

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

    BONDS.COM GROUP, INC.           By: /s/ Thomas Thees     Name:  Thomas Thees
    Title:  Chief Executive Officer



 

[Signature Page to A&R Series E Stockholders’ Agreement]

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



    GFINET INC.           By: /s/ J.C. Giancarlo     Name:  J.C. Giancarlo    
Title:  Executive Vice President

 





[Signature Page to A&R Series E Stockholders' Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  





    OAK INVESTMENT PARTNERS XII,     LIMITED PARTNERSHIP     By: Oak Associates
XII, LLC,       its General Partner             By: /s/ Ann H. Lamont     Name:
 Ann H. Lamont     Title:  Managing Member



 

[Signature Page to A&R Series E Stockholders' Agreement]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



    DAHER BONDS INVESTMENT COMPANY           By: /s/ Michel Daher     Name:
 Michel Daher     Title:  Chairman



[Signature Page to A&R Series E Stockholders' Agreement]

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 



    MIDA HOLDINGS           By: /s/ Michel Daher     Name: Michel Daher    
Title: Chairman

 



 



[Signature Page to A&R Series E Stockholders' Agreement]

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 



  TRIMARC CAPITAL FUND, L.P.           By: Oakum Bay Trimarc Partners, LLC      
Its General Partner             By: /s/ Michael Trica     Name: Michael Trica  
  Title: Managing Member



 

 

[Signature Page to A&R Series E Stockholders' Agreement]

 

 

Schedule A

Stockholders

 

Stockholder Name and Notice Address

 

UBS Americas Inc.

 

677 Washington Boulevard
Stamford, CT 06901
Telephone: (203) 719-5427
Facsimile: (203) 719-5627
Attention: Head of Traded Products - Legal

 

with a copy (for informational purposes only) to:

 

Bingham McCutchen LLP
399 Third Avenue
New York, New York 10022
Telephone: (212) 705-7278
Facsimile: (212) 702-3645
Attention: Kenneth A. Kopelman, Esq.

 

ROBERT JONES

 

20 Friar Tuck Circle

Summit, NJ 07901

 

BONDS MX, LLC

 

c/o Laidlaw & Company (UK) Ltd.

90 Park Avenue, 31st floor

New York, New York 10016

Facsimile: (212) 297-0670

Attention: Hugh Regan

 

with a copy (for informational purposes only) to:

 

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, California 90067-3026

Facsimile: (310) 552-7038

Attention: Mark Lahive

 

GFINET INC.

c/o GFI Group Inc.

55 Water Street

New York, NY 10041

Attn: General Counsel

Telecopy: (212) 968-2965

 

Schedule A - Page 1

 



with a copy (for informational purposes only) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Jeffrey R. Poss, Esq.

Telecopy: (212) 728-9536

 

OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP

 

901 Main Street

Suite 600
Norwalk, Connecticut 06851
Fax No.: (203) 222-6941
Attn: Ann H. Lamont

 

with a copy (for informational purposes only) to:

 

Finn Dixon & Herling LLP
177 Broad Street
Stamford, Connecticut 06901
Fax No.: (203) 325-5001
Attn: Michael J. Herling

 

PLOUGH PENNY PARTNERS, L.P.

 

270 Lafayette Street, Ste. 1301

New York, NY 10012

Attention: Judson Traphagen

 

RICHARD B. COONS IRA

 

191 Cat Rock Road

Cos Cob, CT 06807

Fax No.: (216) 754-8457

 

JEFFERIES & COMPANY, INC.

 

520 Madison Avenue

New York, New York 10022

Fax No.: 646-786-5044

Attention: David Wong, SVP – Corporate Controller

 

With a copy (for informational purposes only) to:

 

Cahill Gambino, LLP

405 Lexington Avenue, 7th FL

New York, New York 10174

Fax No.: (518) 584-1962

Attention: David G. Nichols, Jr.

 



Schedule A - Page 2

 

 

 

DAHER BONDS INVESTMENT COMPANY

 

c/o Delta Trading

P.O. Box 241

Ferzol Main Road

Bekaa Valley, Lebanon

 

With a copy (for informational purposes only) to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

437 Madison Avenue

New York, New York 10022

Fax No.: (212) 907-7385

Attention: Andrew Peskoe

 

MIDA HOLDINGS

 

c/o Delta Trading

P.O. Box 241

Ferzol Main Road

Bekaa Valley, Lebanon

 

With a copy (for informational purposes only) to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

437 Madison Avenue

New York, New York 10022

Fax No.: (212) 907-7385

Attention: Andrew Peskoe

 

XOL HOLDING S.A.L.

 

Attn: President

Dedeian Building 1st Floor

Naher Al Mout Street, Metn

Lebanon

Tel +961-3-777256

 

with copies to (which shall not constitute notice):

 

Tarter Krinsky & Drogin LLP

1350 Broadway, 11th Floor

New York, NY 10018

Attention:  James G. Smith, Esq.

Tel: (212) 216-8000

Fax: (212) 216-8001

jsmith@tarterkrinsky.com

 

Hendrik Jan Iwema

 

Drielander 8

8253  B2  Dronten

Holland

 

TRIMARC CAPITAL FUND, L.P.

 

400 Madison Avenue, Suite 9D

New York, NY 10017

Fax: (646) 607-9008

Attention: Michael Trica 



Schedule A - Page 3

 

 

Schedule B

Notice Addresses for Tag-Along Notice

UBS Americas Inc.

677 Washington Blvd.

Stamford, CT 06901

Attention: Head of Strategic Investments for Equities and Fixed Income

 

UBS Americas Inc.

100 Liverpool St.

EC2M 2RH London, UK

Attention: Head of Global eBusiness, Fixed Income

 

UBS Americas Inc.

677 Washington Boulevard
Stamford, CT 06901
Attention: Head of Traded Products - Legal

Bingham McCutchen LLP
399 Third Avenue
New York, New York 10022
Attention: Kenneth A. Kopelman, Esq.

 

ROBERT JONES

20 Friar Tuck Circle

Summit, NJ 07901

 

BONDS MX, LLC

c/o Laidlaw & Company (UK) Ltd.

90 Park Avenue, 31st floor

New York, New York 10016

Facsimile: (212) 297-0670

Attention: Hugh Regan

 

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, California 90067-3026

Facsimile: (310) 552-7038

Attention: Mark Lahive

 

GFINET INC.

c/o GFI Group Inc.

55 Water Street

New York, NY 10041

Attn: General Counsel

Telecopy: (212) 968-2965



Schedule B - Page 1

 

 

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Jeffrey R. Poss, Esq.

Telecopy: (212) 728-9536

 

OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP

901 Main Street, Suite 600
Norwalk, Connecticut 06851
Fax No.: (203) 222-6941
Attn: Ann H. Lamont

Finn Dixon & Herling LLP
177 Broad Street
Stamford, Connecticut 06901
Fax No.: (203) 325-5001
Attn: Michael J. Herling

PLOUGH PENNY PARTNERS, L.P.

270 Lafayette Street, Ste. 1301

New York, NY 10012

Attention: Judson Traphagen

 

RICHARD B. COONS IRA

191 Cat Rock Road

Cos Cob, CT 06807

Fax No.: (216) 754-8457

 

JEFFERIES & COMPANY, INC.

520 Madison Avenue

New York, New York 10022

Fax No.: 646-786-5044

Attention: David Wong, SVP – Corporate Controller

 

With a copy (for informational purposes only) to:

Cahill Gambino, LLP

405 Lexington Avenue, 7th FL

New York, New York 10174

Fax No.: (518) 584-1962

Attention: David G. Nichols, Jr.

DAHER BONDS INVESTMENT COMPANY

c/o Delta Trading

P.O. Box 241

Ferzol Main Road

Bekaa Valley, Lebanon

Schedule B - Page 2

 



 

With a copy (for informational purposes only) to:

Golenbock Eiseman Assor Bell & Peskoe LLP

437 Madison Avenue

New York, New York 10022

Fax No.: (212) 907-7385

Attention: Andrew Peskoe, Esq.

 

MIDA HOLDINGS

c/o Delta Trading

P.O. Box 241

Ferzol Main Road

Bekaa Valley, Lebanon

 

With a copy (for informational purposes only) to:

Golenbock Eiseman Assor Bell & Peskoe LLP

437 Madison Avenue

New York, New York 10022

Fax No.: (212) 907-7385

Attention: Andrew Peskoe, Esq.

 

XOL HOLDING S.A.L.

Attn: President

Dedeian Building 1st Floor

Naher Al Mout Street, Metn

Lebanon

Tel +961-3-777256

 

with copies to (which shall not constitute notice):

Tarter Krinsky & Drogin LLP

1350 Broadway, 11th Floor

New York, NY 10018

Attention:  James G. Smith, Esq.

Tel: (212) 216-8000

Fax: (212) 216-8001

jsmith@tarterkrinsky.com

 

HENDRIK IWEMA

Drielander 8

8253  B2  Dronten

Holland

 

TRIMARC CAPITAL FUND, L.P.

400 Madison Avenue, Suite 9D

New York, NY 10017

Fax: (646) 607-9008

Attention: Michael Trica



Schedule B - Page 1

 



 

Schedule C

 

Stockholders in Transactions

 

BONDS MX, LLC

 

GFINET INC.

OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP

 

ROBERT JONES

 

UBS Americas Inc.

 

PLOUGH PENNY PARTNERS, L.P.

 

RICHARD COONS IRA

 

JEFFERIES & COMPANY, INC.

 

daher bonds investment company

 

XOL HOLDING S.A.L.

 

HENDRIK IWEMA

 

trimarc capital fund, l.p.

 

 

8% Series E Designee Holders

 

 

GFINET INC.

 

OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP

 

DAHER BONDS INVESTMENT COMPANY

 

 

 

 

 

 Schedule C



 

 

